TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00761-CV


In re Salomon Smith Barney, Inc. and Jack Grubman





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




	Relators file their emergency motion for stay and petition for writ of mandamus.  See
Tex. R. App. P. 52.8, 52.10.  We overrule the emergency motion and deny the petition for writ of
mandamus.



  
 Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Kidd and Puryear
Filed:   December 19, 2002
Do Not Publish